                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


UNITED STATES OF AMERICA,                    2:17-CR-20489-TGB

                Plaintiff,

                                             ORDER STRIKING
     vs.                                   LETTER (ECF NO. 468)

(11) TYLER ANDREW JACKSON,

                Defendant.




     Before the Court is correspondence from Defendant Tyler Andrew
Jackson (ECF No. 468). The correspondence will be stricken. Federal

law permits a criminal defendant to appear “personally or by counsel.”
28 U.S.C. § 1654. This is “disjunctive; a party may either represent
himself or appear through an attorney.” Hall v. Dorsey, 534 F. Supp.

507, 508 (E.D. Pa. 1982).
     There is no right, constitutional or otherwise, to “hybrid
representation - the representation at the same time by counsel and pro

se.” United States v. Trapnell, 638 F.2d 1016, 1027 (7th Cir. 1980).
Therefore, as part of the latitude accorded district courts managing
their dockets, courts may bar filings submitted by an individual on their

own when that individual is represented by counsel. See United States
v. Agofsky, 20 F.3d 866, 872 (8th Cir. 1994) (finding no error in the
court’s refusal to consider pro se motion where defendant was

represented by counsel); United States v. Tracy, 989 F.2d 1279, 1285
(1st Cir. 1993) (“A district court enjoys wide latitude in managing its
docket and can require represented parties to present motions through

counsel.”).
     Future correspondence and filings are similarly barred and will be
summarily stricken via Text Only Order, so long as Defendant

continues to be represented by counsel.


     DATED this 4th day of May, 2021.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge
